Title: The American Commissioners to Any Governor or Member of a Council or House of Representatives of an American State, 18 May 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: 


<Passy, May 18, 1778: We have received reliable word that eleven British ships of the line are at St. Helen’s, near Portsmouth, bound for North America. You are requested to forward this letter as quickly as possible to any French naval commander, and to publish the contents in the newspapers.>
